          Case 1:18-cv-10364-LGS Document 283 Filed 09/12/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT                          USDC SDNY
                              SOUTHERN DISTRICT OF NEW YORK                          DOCUMENT
                                                                                     ELECTRONICALLY FILED
 -----------------------------------------------------------------   X               DOC #:
                                                                     :               DATE FILED: 09/12/2019
 ALLIANZ GLOBAL INVESTORS GMBH, et al.,                              :
                                                                     :   Case No. 1:18-cv-10364
                                    Plaintiffs,                      :
                                                                     :
         v.                                                          :
                                                                     :
 BANK OF AMERICA CORPORATION, et al.,
                                                                     :
                                     Defendants.                     :
 -----------------------------------------------------------------   X

                               NOTICE OF VOLUNTARY DISMISSAL
                                PURSUANT TO F.R.C.P 41(a)(1)(A)(i)

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, all Plaintiffs in

this action and their counsel hereby give notice that the above-captioned action, in which no

responsive pleading has been filed by Defendant UBS Group AG, is voluntarily dismissed

without prejudice against Defendant UBS Group AG.

        This Notice of Voluntarily Dismissal is limited only to dismissing Defendant UBS Group

AG from this action. All Plaintiffs maintain and continue to prosecute their claims in this action

against all other Defendants.

So Ordered.

Dated: September 12, 2019
       New York, New York
      Case 1:18-cv-10364-LGS Document 283 Filed 09/12/19 Page 2 of 2




                                  Respectfully submitted,

Dated: New York, New York
       February 7, 2019           QUINN EMANUEL URQUHART &
                                  SULLIVAN, LLP

                                  By:
                                  /s/ Daniel L. Brockett
                                      Daniel L. Brockett
                                      Chad Johnson
                                      Todd Garcia
                                      51 Madison Avenue, 22nd Floor
                                      New York, New York 10010
                                      Telephone: (212) 849-7000
                                      Fax: (212) 849-7100
                                      danbrockett@quinnemanuel.com
                                      chadjohnson@quinnemanuel.com
                                      toddgarcia@quinnemanuel.com

                                         Jeremy D. Andersen
                                         Chris R. Barker
                                         Matt Hosen
                                         865 South Figueroa Street, 10th Floor
                                         Los Angeles, California 90017
                                         Telephone: (213) 443-3000
                                         Fax: (213) 443-3100
                                         jeremyandersen@quinnemanuel.com
                                         chrisbarker@quinnemanuel.com
                                         matthosen@quinnemanuel.com

                                         Counsel for Plaintiffs




                                     2
